Citation Nr: 1128993	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  98-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right leg shortness.

2.  Entitlement to service connection for gestational diabetes.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for a positive TB test.

6.  Entitlement to service connection for ingrown toenails.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for dysmenorrhea.

10.  Entitlement to service connection for anemia.

11.  Entitlement to an initial compensable rating for left knee chondromalacia.

12.  Entitlement to an initial compensable rating for pituitary microadenoma and pineal cyst.

13.  Entitlement to an initial rating higher than 10 percent for rhinosinusitis and chronic pharyngitis with tonsillectomy.

14.  Entitlement to an initial rating higher than 10 percent for ganglion cyst, dorsal aspect of the right wrist.

15.  Entitlement to an initial rating for stress urinary incontinence higher than 20 percent before April 30, 1998, and an initial rating higher than 40 percent from April 30, 1998. 

16.  Entitlement to an initial rating for panic disorder higher than 30 percent before September 26, 2000, and an initial rating higher than 50 percent from September 26, 2000.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 until her retirement in October 1996.  

This matter is before the Board of Veterans Appeals (Board) on appeal of rating decision in June 1997 of a Department of Veterans Affairs (VA) Regional Office (RO). 

While on appeal, in a rating decision in August 2000, the RO increased the rating for panic disorder to 30 percent, effective November 1, 1996.  In a rating decision in March 200, the RO increased the rating to 50 percent disabling, effective September 26, 2000. 

In March 2005, the Board remanded the claim for increase for panic disorder.  As the requested development had been done, no further action to ensure compliance with the Board's remand directives is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  

In correspondence in April 2011 the Veteran withdrew from the appeal all the claims, except the claim for increase for panic disorder. 

The claim of increase for panic disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.







FINDING OF FACT

In correspondence dated in April 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew from her appeal the claims of service connection for right leg shortness, gestational diabetes, a right hip disability, hyperlipidemia, a positive TB test, ingrown toenails, flat feet, a right knee disability, dysmenorrhea, and anemia;  she also withdrew from her appeal the initial claims for increase for left knee chondromalacia, pituitary microadenoma and pineal cyst, rhinosinusitis and chronic pharyngitis with tonsillectomy, a ganglion cyst of the right wrist, and stress urinary incontinence.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claims of service connection for right leg shortness, gestational diabetes, a right hip disability, hyperlipidemia, a positive TB test, ingrown toenails, flat feet, a right knee disability, dysmenorrhea, and anemia and on the initial claims for increase for left knee chondromalacia, pituitary microadenoma and pineal cyst, rhinosinusitis and chronic pharyngitis with tonsillectomy, a ganglion cyst of the right wrist, and stress urinary incontinence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in April 2011, prior to promulgation of a Board decision, Veteran withdrew from her appeal the claims of service connection for right leg shortness, gestational diabetes, a right hip disability, hyperlipidemia, a positive TB test, ingrown toenails, flat feet, a right knee disability, dysmenorrhea, and anemia and the initial claims for increase for left knee chondromalacia, pituitary microadenoma and pineal cyst, rhinosinusitis and chronic pharyngitis with tonsillectomy, a ganglion cyst of the right wrist, and stress urinary incontinence.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or her authorized representative.  38 C.F.R. § 20.204.

The correspondence in April 2011 clearly evinces the Veteran's desire to withdraw from her appeal the claims for service connection identified above and the claims for increase for left knee chondromalacia, pituitary microadenoma and pineal cyst, rhinosinusitis and chronic pharyngitis with tonsillectomy, ganglion cyst of the right wrist, and stress urinary incontinence disabilities. 

Accordingly, the Board does not have jurisdiction over these matters and the claims are dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the claims of service connection for right leg shortness, gestational diabetes, a right hip disability, hyperlipidemia, a positive TB test, ingrown toenails, 
flat feet, a right knee disability, dysmenorrhea, and anemia is dismissed.

The appeal of the initial ratings left knee chondromalacia, a pituitary microadenoma and pineal cyst, rhinosinusitis and chronic pharyngitis with tonsillectomy, a ganglion cyst of the right wrist, and stress urinary incontinence is dismissed.







REMAND

On the claim for an initial rating for panic disorder, the record shows that the effective date of service connection is November 1, 1996.  Effective November 7, 1996, VA amended the criteria for rating mental disorders.  In the rating decision in June 1997, granting service connection and assigning the initial rating of 10 percent, which is now on appeal, the RO applied the revised and current rating criteria, effective November 7, 1996. 

When VA amends the rating schedule while a claim for increase is pending, both the pre-amendment and post-amendment version of the regulation is to be considered to determine which provision is more favorable.  Accordingly, procedural due process requires that the pre-November 7, 1996, version of the rating criteria be considered.   VAOPGCPREC 3-2000. 

In 2006, the Veteran was granted Social Security disability benefits based on mental disorders.  Under the duty to assist, the records of the Social Security Administration need to be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request records of the Social Security Administration.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  If addition evidence, pertaining to treatment of the service-connected panic disorder after June 2010 is received, afford the Veteran a VA psychiatric examination to determine the current level of occupational and social impairment. 

3.  After the development is completed, adjudicate the claim for increase for panic disorder, applying the rating criteria before November 7, 1996, in accordance with VAOPGCPREC 3-2000.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case, including the pre-November 7, 1996, rating criteria and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


